Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are currently pending.
Examiner's Note
3.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson,397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4, 11-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulyanov (US 2006/0224547). 
	Regarding to claim 1, Ulyanov discloses a method for global optimization, the method comprising: 
	receiving a search request comprising an input ([0122]-[0124], query input); 
	determining an amount of rotations necessary to perform the search request with a Grover Search algorithm ([0193]-[0196], Grover QSA algorithm, n rotations and [0527]); 
	determining that the amount of rotations is less than a predefined amount ([0194]-[0196] and [0527]);  
	generating one or more quantum walks ([0209], quantum walks); 
	replacing the rotations in the Grover Search algorithm with the one or more quantum walks ([0193]-[0196] and [0209]); 
	generating a global optimization algorithm based on the Grover search algorithm and the one or more quantum walks ([0209]-[0211] and [0438]-[0442], global optimization); and 
	executing the global optimization algorithm to identify the input ([0438]-[0442], global optimization).

	Regarding to claim 2, Ulyanov discloses wherein identifying the input with the global optimization algorithm has a first computational cost ([0438]-[0442]).

	Regarding to claim 3, Ulyanov discloses estimating a second computational cost for identifying the input using the Grover Search algorithm ([0438]-[0442]).

	Regarding to claim 4, Ulyanov discloses wherein the first computational cost is less than the second computational cost ([0438]-[0442]).

	Regarding to claim 11, Ulyanov discloses wherein executing the global optimization algorithm is performed by a quantum computer ([0438]-[0442], discloses quantum computing).

	Regarding to claim 12, Ulyanov discloses wherein executing the global optimization algorithm is performed by a quantum computer emulator ([0438]-[0442], discloses quantum computing).

	Regarding to claim 13, Ulyanov discloses a system for global optimization, the system comprising: 
	a quantum computer comprising: a quantum transistor ([0122]-[0123] and [0193], quantum computer); 
	a fabric of programmable elements comprising a plurality of couplers and a plurality of qubits ([0113] and [0193]); 
	support circuitry (Figure 48); 
	a memory (Figure 1) in communication with the quantum transistor, the fabric of programmable elements, and the support circuitry, storing instructions, that when executed cause the quantum transistor ([0544]) to: 
	receive a search request comprising an input ([0122]-[0124], query input); 
	determine an amount of rotations necessary to perform the search request with a Grover Search algorithm ([0193]-[0196], Grover QSA algorithm, n rotations and [0527]); 
	determine that the amount of rotations is less than a predefined amount ([0194]-[0196] and [0527]); 
	generate one or more quantum walks ([0209], quantum walks);  
	replace the rotations in the Grover Search algorithm with the one or more quantum walks ([0193]-[0196] and [0209]); 	
	generate a global optimization algorithm based on the Grover search and the one or more quantum walks ([0209]-[0211] and [0438]-[0442], global optimization); and 
	execute the global optimization algorithm to identify the input ([0438]-[0442], global optimization).

	Regarding to claim 20, Ulyanov discloses a method for global optimization, the method comprising: 
	receiving a search request comprising an input ([0122]-[0124], query input); 
	determining a plurality of rotations necessary to perform the search request with a Grover Search algorithm ([0193]-[0196], Grover QSA algorithm, n rotations and [0527]); 
	generating one or more quantum walks based on the plurality of rotations ([0209], quantum walks); 
	replacing the plurality of rotations in the Grover Search algorithm with the one or more quantum walks ([0193]-[0196] and [0209]); 	
	generating a global optimization algorithm based on the Grover search algorithm and the one or more quantum walks ([0209]-[0211] and [0438]-[0442], global optimization); and 
	executing the global optimization algorithm to identify the input ([0438]-[0442], global optimization).

Allowable Subject Matter
5.	Claims 5-10, 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner of Art Unit 2153